Reasons for Allowance
Claims 1-5, 8-14, and 17-20 are allowed.
The prior arts of record, alone or in combination, do not teach following feature:
based on a performance requirement of the remote data storage system: allocating writes for a given volume on a first type of storage using the secondary storage controller based on a first type of detected speed associated with the first type of storage in response to a determination that the SLAs are in danger of breach; and deprioritizing and assigning the writes for the given volume on a second type of storage using the secondary storage controller based on a second type of detected speed associated with the second type of storage in response to a determination that the SLAs are not in danger of breach, as required in independent claims 1, 10 and 19.
Claims 2-5, 8-9, 11-14, 17-18, and 20 are allowed as being dependent upon, and thus incorporating therein, the allowable subject matter of the respective parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992. The examiner can normally be reached Monday - Friday 10 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIM VO can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRACY C. CHAN
Primary Examiner
Art Unit 2137



/TRACY C CHAN/            Primary Examiner, Art Unit 2138